DETAILED ACTION
This office action is in response to Applicant’s submission filed on 12/28/2021. Claims 1, 2, 4 – 11, and 13 - 20 were amended in a manner that places the application in condition for allowance. Therefore, claims 1– 20 are allowed. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered and are persuasive. The claimed invention, as currently amended, overcomes the 35 USC 101 rejections. Therefore, the 35 USC 101 rejections are withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Amended claim 1, is recited here for reference and discussion only: “An automated training system for enhancing conversational effectiveness of a system participant interacting with a virtual client, the system comprising: an input interface receiving speech input from a system participant system; a natural language processor operating on the speech input to produce text; a memory storing multiple scripts used by the virtual client during interaction with the 
The closest teaching(s) to the currently claimed invention were the references applied in the previous office action with specific regard to the closest prior art of record of Nuta (US-20160316059A1), Abidi (US-20210136209A1) and Penn (US-20140191939A1), Kawano (US-20200279559A1), Azara (US-20050182625A1) particularly Coughlan (US-7962342B1).
Nuta teaches Par. 0036:” FIG. 1 shows a speech analysis system 100, which includes a speech recognition engine 110, an analysis engine 120, and a reporting engine 130 [feedback generator], according to some embodiments. The speech recognition engine 110 can generate transcripts 112 of speech data 102 representing speech of one or more speakers (e.g., representing a conversation between the speakers). ...  The reporting engine 130 can report (e.g., display, include in electronic communications, or otherwise present) the transcripts 112 and/or analysis data 122 provided by the analysis engine to one or more 
Abidi teaches Par. 0067:” … the virtual agent features of the present disclosure provides for a human-like interaction with the customer to respond to customer needs quickly and accurately, while limiting the need for a human agent to interact with the customer 110. As the customer 110 states his or her need, the virtual agent will provide answers or supporting information immediately to expedite the conversation. By delivering information from CRM 304 or knowledgebase 302 to the virtual agent, customers will realize a time savings and ultimately a reduction in effort to interact with businesses.”.
Penn teaches Par. 0030:” Vocal cue(s) 305 are nonverbal communications that are not the words themselves that are contained in a direct input. As discussed above, vocal cues comprise: Intonation (pitch) cues: level, range, and contours over time; Loudness (energy) cues: level, range, and contours over time; Duration pattern cues: timing of speech and silent regions, including latency pauses (time between machine actions and user's speech); and Voice quality cues: spectral and acoustic features of voice timbre (indicating vocal effort, tension, breathiness, roughness). Vocal cues 305 may include cues such as: tone, volume, inflections, culture-specific sounds, pacing of words, and the like. For example, 
Kawano teaches Par. 0104:” In addition, in this case, the output control unit 106 may change the timing of speech outputs by outputting the notification speech for the user according to timing at which the user is switching between movements, for example. Furthermore, the output control unit 106 may change the speech quality (from a normal configuration) to raise the pitch, may speed up the rate of speech (from a normal configuration), or may increase the speech volume level (from a normal configuration), for example. In addition, the output control unit 106 may add other TTS content (for example, TTS content not affecting the notification, and the like) to the notification speech and cause the output unit 124 to output the content after the addition”.
Azara teaches Par. 0032:” The prosodic features may include but are limited to changes in signal amplitude, changes in pitch range, initial frequency value of the speech utterance, intonational boundary tone assignment indicating different numbers of intonational phrases, silence duration, rate of speech or any known or later developed prosodic feature”.
Coughlan teaches Col. 2, lines 8 – 19:” In another configuration, the determination can be acoustic-phonetic analysis of the voice utterance to determine the likelihood that the 
However, Nuta, Abidi, Penn, Kawano, Azara and Coughlan individually or in combination do not teach specific limitations such as “the quantified measures including at least a passion measure and a pause measure, the quantified measures produced based on metrics including at least including loudness, pitch, and speech rate”. While Nuta, Abidi, Penn, Kawano, Azara and Coughlan teach some aspects of the current claim as cited earlier, however, they do not teach and/or suggest claim in it its entirety, especially the limitation quoted above particularly underlined portion. Therefore claim 1 is allowed.
Independent claim 10, and 19 are method and CRM version of claim 1 and recite the same functionality as limitations of claim 1. Claim 10’s limitation that causes the same reason for allowance is “receiving the speech input and the text as input parameters at a speech effectiveness analysis processor and producing quantified measures of speech effectiveness based on the input parameters, the quantified measures produced based on metrics including at least including loudness, pitch, and speech rate;”, which is the same language as claim 1 and as such claim 10 is allowable.
a speech effectiveness analysis processor and producing quantified measures of speech effectiveness based on the input parameters, the quantified measures produced based on metrics including at least including loudness, pitch, and speech rate;”, which is the same language as claim 1 and as such claim 19 is allowable.
Similarly, dependent claims 2 - 9 further limit allowable independent claim 1, and dependent claims 11 - 18 further limit allowable independent claims 10, and dependent claims 20 further limit allowable independent claims 19, and thus said claims are found allowable over the prior art of record by virtue of their dependency. As such claims 1 – 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. Bastide (US-20180268344A1) teaches Par. 0012:” In the example embodiment, virtual dialogue client 122 provides a means for a user of consumer device 120 to interact with virtual dialogue host 114 as well as other virtual dialogue clients. In the example 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DARIOUSH AGAHI/ Examiner, Art Unit 2656                 

/HUYEN X VO/Primary Examiner, Art Unit 2656